In re Jones, Rodney; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Lafourche, 17th Judicial District Court, Div. “B”.
The relator represents that the district court has failed to act timely on a motion to vacate illegal sentence he has filed “over 30 days ago.” If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.